Title: Certificate for a Georgia Lieutenant, [31 August 1779]
From: Franklin, Benjamin
To: 


[August 31, 1779]
I do hereby certify whom it may concern, that to my Knowledge M. —— was a Lieutenant in the —— Regiment of Georgia in the Service of the United States of America, and had a regular Commission of the Congress appointing him to that Office, which I understand he lost when he was unfortunately taken by the English. Esteeming him a young Gentleman of Merit, I willingly give him this Certificate, to serve as there may be Occasion. At Passy, this thirty first Day of August, 1779.
